       Case 1:14-cr-00504-KPF Document 131 Filed 07/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                  -v.-                              14 Cr. 504 (KPF)

EDDIE MATEUS,                                           ORDER

                         Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Defendant’s June 30, 2020 motion for

compassionate release. (Dkt. #130). The Government shall file its response

papers on or before July 10, 2020. Defendant may file a reply in further

support of his motion on or before July 17, 2020.

      SO ORDERED.

Dated: July 2, 2020
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
